Citation Nr: 1540852	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-31 682A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel












INTRODUCTION

The Veteran served on active duty on June 1963 to November 1969 and from April 1970 to October 1973.  He also had subsequent Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Pursuant to 38 C.F.R. § 20.900(c) (2015), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary for the claim.

Although some annual evaluations have been obtained, it is unclear whether the complete service treatment records from the Veteran's second period of active duty from 1970 to 1973 have been obtained.  On remand, an attempt to obtain the complete records should be made.  

In a December 2012 statement, the Veteran recalled that he injured his back during his second period of active service as a pilot aboard the USS Hancock.  Specifically, he stated that he injured his back as a result of pressure resulting from repeated takeoffs from aircraft carriers using an aircraft catapult.   The Veteran indicated that the symptom of low back pain has continued since that time.  He is competent to report the onset and frequency of back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  A VA examination of the Veteran's back must be scheduled to determine the nature and etiology of his disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service treatment records from his period of active duty, from 1970 to 1973.  All appropriate agencies must be contacted in an effort to locate the missing service records.  All efforts to locate the Veteran's records must be documented in the file.

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

Identify the Veteran's current lumbar spine disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current lumbar spine disability is related to his active service.  The examiner must make note and discuss the Veteran's competent report of injuring his back as a result of pressure resulting from repeated takeoffs from aircraft carriers using an aircraft catapult.  The examiner must also note and discuss the 1987 notation of "scoliosis due to muscle spasm," and indicate whether the notation is indicative of a history of muscle spasm prior to 1987.  The examiner must also note and discuss the Veteran's assertions as to continuous back pain since service.
  
The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

